DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution
In view of the Appeal Brief filed on 7/25/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/QUAN ZHEN WANG/            Supervisory Patent Examiner, Art Unit 2684                                                                                                                                                                                            







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Laak et al. (US 9,451,407) in view of Braxton (US 2017/0013569).
Regarding claims 1, 9, Van Der Laak discloses a vehicle system (fig. 1) comprising: a processor of a vehicle (col. 6, lines 28-29) configured to: to receive a search request, including a mobile device signature (seek and find RF device receives a first RF cell phone signal in abstract; col. 11, lines 25-64); responsive to the search request (col. 3, lines 3-11), determine if any mobile device signatures associated with any device signals detected by the search correspond to the included mobile device signature (fig. 1; col. 3, lines 11-58); notify an entity associated with the search request of the discovery of the mobile device signature (inform the operator of detecting signals from the cell phone in col. 1, lines 14-32).
Van Der Laak discloses all the limitations set forth above but fails to explicitly disclose search for one or more device signals using one or more sensors of the vehicle.
However, Braxton discloses search for one or more device signals using one or more sensors (Bluetooth) of the vehicle (helicopter) (fig. 3-fig. 4; page 1, [0012-0014]; page 3, [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Braxton within the system of Van Der Laak in order to accurately locate the position of the cell phone thereby maximizing the reliability of the system.

Regarding claims 2, 3, 10, Van Der Laak and Braxton disclose all the limitations set forth in claim 1 and Braxton further discloses wherein the sensor is a Bluetooth sensor (page 2, [0014]).

Regarding claims 4, 11, Van Der Laak and Braxton disclose all the limitations set forth in line 1 and Braxton further discloses wherein the processor is further configured to repeat the search, recordation and transmission at intervals until the processor receives a cancel command (page 3, [0022]; page 4, [0035-0036]).

Regarding claims 7, 14, Van Der Laak and Braxton disclose all the limitations set forth in claim 1 and Braxton further discloses responsive to at least one of the device signatures matching the requested device signature (page 3, [0024]), sound a vehicle alarm (page 3, [0025]). 

Regarding claims 8, 15, Van Der Laak discloses responsive to at least one of the device signatures matching the requested device signature, report a vehicle location (col. 1, lines 14-32).

Regarding claims 16, 19-20, Van Der Laak discloses a system comprising: a processor  (col. , line 28) configured to: receive a list of detected device signatures from a vehicle (col. 8, lines 26-65).
Van Der Laak disclose all the limitations set forth above but fails to explicitly disclose all the limitations set forth above but fails to explicitly disclose compare the received signatures to a pre-saved list of signatures associated with the vehicle; and responsive to the comparing resulting in a match, notify at least one device associated with the vehicle and not included in the list of device signatures, of a vehicle access attempt.
However, Braxton discloses compare the received signatures to a pre-saved list of signatures associated with the vehicle; and responsive to the comparing resulting in a match (determine), notify at least one device associated with the vehicle and not included in the list of device signatures, of a vehicle access attempt (fig. 3-fig. 4; page 3, [0023-0026). 
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Braxton within the system of Van Der Laak in order to accurately send notification to a user indicating that the vehicle may have been subjected to theft, vandalism or unauthorized intrusion thereby maximizing the safety of the system.

Regarding claim 17, Van Der Laak discloses wherein the system is configured to: receive a response to the notification indicating vehicle shut-down; and instruct the vehicle to disable one or more vehicle functions (col. 3, lines 12-17).

Regarding claim 18, Van Der Laak discloses wherein the vehicle functions include vehicle ignition (col. 4, lines 40-55).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Laak in view of Braxton above, and further in view of Hehn et al. (US 2021/0168496).
Regarding claims 21-22, Van Der Laak and Braxton disclose all the limitations set forth in claim 1 but fail to explicitly disclose wherein the mobile device signature is received in a search request from another vehicle.
However, Hehn discloses wherein the mobile device signature is received in a search request from another vehicle (each vehicle receives the sound measurements of several other vehicles in page 4, [0034]).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Hehn within the system of Van Der Laak and Braxton in order to accurately send notification to a user indicating that the vehicle may have been subjected to theft, vandalism or unauthorized intrusion thereby maximizing the safety of the system.

                                                                        Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Korneluk et al. (US 2017/0195958) discloses method and mobile transceiver for asset tracking. 
Gillum et al. (US 2019/0287377) discloses water-borne beacon detection system for missing persons. Nelson et al. (US 2017/0041356) discloses method..........calendar. 
Maddern et al. (US 2010/0330908) discloses telecommunication.........functions.
Esler (US 2013/0124009) discloses method and system...........0n a vehicle.
Park et al. (US 2020/0322095) discloses method of operating........system.
Yang (US 2013/0343431) discloses method and device for searching..........devices.
Hicks (US 2014/0362024) discloses activating........stylus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571) 272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

DP
October 4, 2022


                                                                                           /DANIEL PREVIL/                                                                                           Primary Examiner, Art Unit 2684